Citation Nr: 0824916	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-12 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for osteochondritis of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from November 6, 1957 
to January 10, 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2005.  A transcript of 
that hearing is of record.

The available evidence refers to current diagnoses of 
osteoarthritis and disc disease of the veteran's lumbar 
spine; however, the issue developed for the Board's review 
does not include these disabilities.  Given the references to 
these other disabilities of the low back, the Board finds 
that record implies claims of service connection for both low 
back osteoarthritis and low back disc disease.  These issues 
are referred to the originating agency for appropriate 
action.


FINDING OF FACT

The veteran does not have osteochondritis of the lumbosacral 
spine.


CONCLUSION OF LAW

The veteran does not have osteochondritis of the lumbosacral 
spine that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in November 2003, February 
2007, and July 2007.  Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, any timing errors have been cured in 
the process of the previous remands and RO subsequent 
actions.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) (which were provided to the RO 
by the veteran), and provided examinations in furtherance of 
his claim.

II. Background

The veteran contends that disability of the lumbar spine is 
the result of an in-service injury when he fell from a top 
bunk while on active duty.  He noted that since the fall, he 
has experienced problems with his back.  The RO has developed 
the issue for the Board's review as a claim of service 
connection for osteochondritis.  

A December 1957 Report of Board of Medical Survey, stated 
that the veteran did not meet the minimum standard for 
enlistment and was unfit for further Naval service by reason 
of a physical disability.  More specifically, the report 
included a diagnosis of osteochondrosis of the lumbosacral 
spine, and noted that the disability existed prior to 
enlistment and was not aggravated by service.  The medical 
board's conclusion was based in part on the veteran's 
statement that he had fallen off a scaffold and injured his 
back about one year earlier, (prior to his entry into 
military service), and that since that time, he had 
experienced intermittent low back aches.  The medical board 
report also referenced a December 1957 admission to the U.S. 
Naval Hospital in San Diego, CA, which diagnosed the veteran 
with osteochondrosis, stating that x-ray findings of the 
lumbosacral spine revealed vertebral epiphyseal fragmentation 
at multiple levels consistent with a juvenile epiphysitis, 
and noted that an orthopedic consultation confirmed that the 
veteran had juvenile epiphysitis and chronic low back strain 
which existed prior to enlistment.  The doctors recommended 
the veteran's discharge from the naval service because of his 
osteochondrosis of the lumbosacral spine which existed prior 
to enlistment.

This claim was initially remanded in January 2007, to obtain 
additional evidence, and to afford the veteran a VA 
examination to determine in part, whether the veteran had 
osteochondritis that was related to the osteochondrosis shown 
in service.  

The veteran was afforded a VA examination in August 2007.  At 
this examination, the veteran reported that while the veteran 
exiting from an upper bunk during service, he hit the lower 
bunk, hurting his back, and noted that he had experienced 
pain in his back since that time.  The examiner commented 
that per the claims file, the veteran had osteochondrosis 
prior to being in the military, although it appeared that his 
back pain was worsened by the aforementioned bunk episode, 
and noted that he did not have severe back pain prior to 
entering the military.  

A September 2007 addendum to the initial examination, 
(necessary to clarify the August 2007 opinion), included an 
opinion that the veteran currently had osteoarthritis of the 
lumbar spine, which was a result of a service-connected 
injury when he fell off a bunk bed, explaining that there was 
no indication that osteoarthritis of the lumbosacral spine 
existed prior to the start of his military service.  

A January 2008 Board action again remanded the claim for yet 
another examination in part because the examiner did not take 
into account, nor explain findings in the SMRs that did not 
document an injury related to a bunk bed fall; nor did the 
examiner consider an entry dated in December 1957 noting that 
the veteran was seen for complaints of back aches "after no 
known recent history of trauma."  

In an April 2008 examination, the same examiner, Dr. C., 
clarified his opinion.  He noted that he had reviewed the 
claims file again, and that there had been no changes to the 
facts mentioned in the previous examinations.  Dr. C. noted 
that the veteran denied back problems after falling from the 
scaffolding prior to being in the military, and at this 
examination although Dr. C. diagnosed the veteran with 
degenerative disc disease, he noted that he no longer had 
osteochondrosis.  Dr. C. again stated that there was no clear 
evidence that osteochondrosis was present prior to his entry 
into the military, and opined that he could not determine 
based on the medical record without resort to speculation 
whether or not the veteran's back pain/problems occurred 
prior to his entry into the military or after falling from a 
bunk while in the military.

III. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, the salient point to be made is that there has been no 
diagnosis of osteochondritis.  The current evidence of record 
shows that the veteran now experiences disc disease and 
osteoarthritis, but neither of these disabilities is part of 
the issue before the Board.  The veteran had what was 
described as osteochondrosis during his brief period of 
military service; however, it has been made clear that he no 
longer experiences this problem, and as already noted, it 
does not appear that there ever has been a finding that he 
had osteochondritis.  Given the absence of currently 
diagnosed osteochondritis, service connection for such a 
disease entity may not be granted.  The preponderance of the 
evidence is against the claim.  


ORDER

Entitlement to service connection for osteochondritis of the 
lumbosacral spine is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


